Citation Nr: 0800423	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-43 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1961 to 
August 1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The veteran filed a petition to reopen his claim in May 2003, 
wherein he mentioned a bilateral knee disorder (i.e., a 
disorder affecting both knees, not just his left knee).  The 
RO had not previously adjudicated a claim concerning his 
right knee.  However, when deciding his claim, the RO listed 
the issue as whether he was entitled to service connection 
for a bilateral knee disability, rather than first 
determining whether new and material evidence had been 
submitted to reopen a previously denied, unappealed, claim 
concerning his left knee.  Subsequently, though, in a 
December 2004 supplemental statement of the case (SSOC), the 
RO separated his claims and adjudicated them properly as two 
separate issues:  1) an original claim for service connection 
for a right knee disorder and 2) whether new and material 
evidence had been submitted to reopen the previously denied 
claim for a left knee disorder.  

During his November 2005 video conference hearing, the 
veteran clarified that he was not claiming entitlement to 
service connection for his right knee.  He stated that his 
right knee disorder was caused by a motorcycle accident in 
1951, some 10 years before he began serving in the military.  
He reiterated that his appeal only concerned his left knee.  
Additionally, in his December 2004 substantive appeal, he did 
not list his right knee claim as an issue he wanted to appeal 
to the Board.  A substantive appeal (VA Form 9 or equivalent 
statement) may be withdrawn in writing at any time before the 
Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  Withdrawal may be made by the veteran or by his 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c).  Here, the veteran has 
withdrawn the claim concerning his right knee, so only his 
left knee claim remains.

In January 2006, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.


FINDING OF FACT

The additional evidence received since a prior, May 1998, 
Board decision denying service connection for a left knee 
disability is duplicative or cumulative of evidence already 
considered or does not relate to an unestablished fact 
necessary to substantiate this claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the 
Board's prior, May 1998, decision to reopen the claim for 
service connection for a left knee disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in July 2003 and 
February 2006, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



The Board sees the RO issued a VCAA notice letter prior to 
initially adjudicating the claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  That July 2003 VCAA letter did not 
specifically ask the veteran to provide any evidence in his 
possession pertaining to his claim.  Id., at 120-21.  
However, the more recent February 2006 VCAA letter did make 
this specific request, and, in any event, VA's Office of 
General Counsel has indicated requiring VA include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed 
this in response to the holding in Pelegrini v. Principi, 17 
Vet. App. 183 (2002) (Pelegrini I), but the Court used 
basically the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).  The RO 
has provided all notice required by § 5103(a).  Therefore, 
any failure to make this specific request in the initial July 
2003 VCAA letter is non-prejudicial, harmless error.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

Here, the Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the had Board erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been 


provided to the appellant, the Court nonetheless determined 
the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

Although the veteran was not informed that a downstream 
disability rating and effective date would be assigned if his 
service-connection claim was reopened and granted, since his 
petition to reopen the claim is being denied, no downstream 
disability rating or effective date will be assigned.  
Therefore, there can be no possibility of any prejudice to 
him because these downstream elements of his claim are 
ultimately moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  See, too, Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

There also are a couple of other points worth mentioning.  
The more recent February 2006 VCAA notice letter informed the 
veteran of what would constitute new and material evidence to 
reopen his claim.  He was informed that new evidence is 
evidence submitted to VA for the first time, which is not 
cumulative or tends to reinforce a previously established 
point.  And he was informed that material evidence must 
pertain to the reason his claim was previously denied.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006) (indicating the 
VCAA notice must apprise the veteran of the specific reasons 
his claim was previously denied so he has the opportunity to 
supplement the record and overcome these evidentiary 
shortcomings).



With respect to the duty to assist, the RO has obtained the 
veteran's VA medical records.  His service medical records 
(SMRs) were lost when his claims file was transferred between 
ROs, but they were of record at the time of the Board's 
prior, May 1998, denial of his claim and therefore already 
considered.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its January 
2006 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Whether There is New and Material Evidence to Reopen the 
Claim

Although the RO has already addressed whether new and 
material evidence has been submitted to reopen the claim, so, 
too, must the Board make this threshold preliminary 
determination because it affects the Board's jurisdiction 
over the underlying claim to adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  See also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  If the Board finds that new and material evidence 
has not been submitted, then its analysis must end, as 
further analysis is neither required nor permitted.  
See Barnett, 83 F.3d at 1383-4.  

In May 1998, the Board denied the veteran's claim for service 
connection for a left knee disability.  He did not appeal 
that decision, so it is final and binding on him based on the 
evidence then of record.  38 C.F.R. § 20.1100.  When a rating 
decision issued by the RO denying the claim is affirmed by 
the Board, the Board's decision subsumes the RO's denial.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 
(2007).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed a petition to reopen his claim in May 2003.  
Therefore, under the revised standards (effective for 
petitions to reopen filed on or after August 29, 2001), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary of VA to consider the patently 
incredible to be credible").  

Evidence received since that May 1998 Board denial consists 
of the following:  VA medical treatment records, a copy of 
the veteran's DD Form 214, and a transcript of his November 
2005 video conference hearing.  

All of this evidence is new (except for, perhaps, his DD Form 
214), because it has not been submitted to VA before and, 
therefore, never considered.  But this evidence is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
Specifically, none of this evidence suggests he has a left 
knee disorder as a result of his military service from 
October 1961 to August 1962, over 45 years ago.  At his 
November 2005 video conference hearing, he testified that he 
fell in service and hurt this knee.  Although his SMRs are 
not in his claims file, which has been rebuilt, the May 1998 
Board denial references this information.  Indeed, the Board 
acknowledged in that prior decision that he had hurt his left 
knee during service and had complained of pain in this knee, 
etc., in the aftermath of that injury.  So the Board already 
has considered his SMRs documenting this, and yet there 
remains no medical evidence (even considering the additional 
evidence he has submitted since the Board's prior, May 1998, 
decision) suggesting any current problems with his left knee 
are a residual of that trauma or any other incident that may 
have occurred while he was in service.  As a layman, he 
cannot establish this causal nexus (link) himself, so his 
videoconference hearing testimony attempting to do this is 
insufficient to reopen his claim.  Cf. Bostain v. West, 11 
Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992); Hickson v. West, 11 Vet. App. 374, 378 (1998).  
Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), 
the Court specifically noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

The veteran's VA medical treatment records do not address the 
etiology of any current left knee pathology - and, 
specifically, whether it is somehow attributable to his 
military service.  So even if new, this evidence is not 
material.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing veteran's current 
condition are not material to issue of service connection and 
are not sufficient to reopen claim for service connection 
based on new and material evidence.).

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a left knee 
disability.  38 U.S.C.A. § 5108.  Furthermore, inasmuch as 
the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As no new and material evidence as been submitted, the 
petition to reopen the claim for service connection for a 
left knee disability is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


